DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 6,001,751) in view of Fors et al. (WO 2014/076353) and Meece et al. (US 2001/0008675). 
Regarding claim 1, Pereira teaches a nonwoven fabric to come into contact with the skin of the user comprising a mixture of two sets of fibers (“a nonwoven fabric”) (Col. 1, Lines 6-15). One set of fibers have a length that differs from the other set of fibers by at least 2 mm (“a first set of fibers comprising multiple fibers having a first average length and a second set of fibers comprising multiple fibers having a second average length” & “wherein said first average length is shorter than said second length”) (Col. 1, Lines 55-58). The fibers have lengths in the range of 10 to 80 mm and, most preferably, 15 to 40 mm so long as the difference of lengths between the two sets of fibers is at least 2 mm (“said second average length of the fibers of said second group of fibers is above 30 mm”) (Col. 2, Lines 44-49). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Pereira is silent with respect to the first group of fibers having a first length variance greater than a second length variance of the second group of fibers. 
Fors teaches a composite product and a use of a composite product (Pg. 1, Lines 6-8). The composite product comprises a matrix material and a fiber material including a first fiber fraction and a second fiber fraction wherein the fiber fractions differ from each other either chemically or dimensionally and the length of the first fiber fraction is less than 0.9 times the length of the length of the second fiber fraction (Pg. 1, Lines 28-34). The shorter fibers provide for high fiber content, easier processing, improved stiffness and strength whereas the longer fibers provide for further improving the strength and stiffness while enabling higher impact and melt strength (Pg. 10, Lines 29-33). Figure 5 shows an embodiment in which there is a combination of short and long fibers (Pg. 29, Lines 29-35). As shown in the figure, the variance of the first fiber fraction, containing shorter fibers, is greater than the second fiber fraction, containing longer fibers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mixtures of set of fibers taught by Pereira such that the shorter fibers have a greater variance than the longer fibers in that the shorter fibers provide for high fiber content, easier processing, improved stiffness and strength whereas the longer fibers provide for further improving the strength and stiffness while enabling higher impact and melt strength as taught by Fors.
Pereira is silent with respect to the fibers of the nonwoven fabric being oriented in primarily the same direction. As discussed above, Pereira teaches the non-woven fabrics being used for disposable articles which come into contact with a user’s skin (Col. 1, Lines 6-15).
Meece teaches elasticized fabrics for use in disposable articles (Pg. 1, Paragraph [0001]). The articles include a nonwoven web made from fibers that are substantially oriented in one direction (Pg. 2, Paragraph [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the nonwoven fabrics of Pereira such that the fibers are oriented in substantially the same direction as taught by Meece such that both Pereira are directed towards nonwoven webs for use in disposable articles. 
Regarding claims 2-3, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. The sets of fibers include mixtures of polypropylene and polyester fibers (“the first group of fibers comprise a blend of PES and PP fibers” & “the ratio between the PES and PP fibers is between 1:0.1 to 0.1:1”) (Col. 3, Lines 55-60).
Regarding claim 4, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. Pereira teaches the number of set of mixed fibers being between 2 and 6 different lengths (Col. 2, Lines 50-53). One of ordinary skill in the art would appreciate that the content of each of the set of fibers when two groups are used would be between 1 and 99% of the nonwoven fabric which overlaps with the content of first fibers being 50%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 6-7, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. As discussed above, the sets fibers preferably have average lengths between 15 and 40 mm. Additionally, the fibers each preferably have a variance of up to +/- 20% (Col. 2, Lines 13-14). One of ordinary skill in the art would appreciate that this would result in a variance of up to 11.4 for fibers having a length of 28.5 mm, which is within the range taught above. Additionally, the variance of fibers having a length of 39 mm would be up to 15.6. 
Regarding claim 9, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. The sets of fibers include mixtures of polypropylene and polyester fibers (Col. 3, Lines 55-60).
Regarding claim 12, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. The nonwoven fabrics have a basis weight of between 25 and 50 gsm (Col. 3, Lines 13-14).
Regarding claim 14, Pereira teaches the nonwoven webs as discussed above with respect to claim 1. The nonwoven fabrics may be provided in combination with a flexible film forming the disposable article (Col. 6, Lines 5-31). 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 6,001,751) in view of Fors et al. (WO 2014/076353) and Meece et al. (US 2001/0008675) as applied to claims 1 and 9 above, and further in view of Motomura et al. (US 2008/0038982).
Regarding claim 5, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1.
Pereira is silent with respect to one of the sets of fibers comprising 50% PET fibers and 50% PP fibers.
Motomura teaches nonwoven fabrics having excellent elasticity, softness, water resistance, fuzz resistance and curl resistance while having less stickiness (Pg. 11, Paragraph [0001]). The nonwoven comprises a layer of mixed fibers including 10-90% of a first fiber and 10-90% of a second fiber (Pg. 1, Paragraph [0013]). The first fibers may be formed from polyesters, such as polyethylene terephthalate and the second fibers may be formed from polypropylene (Pg. 2, Paragraph [0034]; Pg. 3, Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the sets of fibers of Pereira such that they are formed from 10-90% weight of polyester fibers such as polyethylene terephthalate and 10-90% polypropylene fibers in order to provide excellent elasticity, softness, water resistance, fuzz resistance and curl resistance while having less stickiness as taught by Motomura. 
Regarding claim 10, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1.
Pereira is silent with respect to the nonwoven comprising 50% PP fibers.
Motomura teaches nonwoven fabrics having excellent elasticity, softness, water resistance, fuzz resistance and curl resistance while having less stickiness (Pg. 11, Paragraph [0001]). The nonwoven comprises a layer of mixed fibers including 10-90% of a first fiber and 10-90% of a second fiber (Pg. 1, Paragraph [0013]). The first fibers may be formed from polyesters, such as polyethylene terephthalate and the second fibers may be formed from polypropylene (Pg. 2, Paragraph [0034]; Pg. 3, Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the sets of fibers of Pereira such that they are formed from 10-90% weight of polyester fibers such as polyethylene terephthalate and 10-90% polypropylene fibers in order to provide excellent elasticity, softness, water resistance, fuzz resistance and curl resistance while having less stickiness as taught by Motomura. One of ordinary skill in the art would appreciate that the content of fibers in the nonwoven would include 50% polypropylene fibers. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 6,001,751) in view of Fors et al. (WO 2014/076353) and Meece et al. (US 2001/0008675) as applied to claims 1 above, and further in view of Shimada et al. (US 8,741,103).
Regarding claim 11, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1.
Pereira is silent with respect to the density of the fibers being in the range of 1.3 and 1.7 dtex.
Shimada teaches a nonwoven fabric comprising polyalkylene terephthalate fibers (Col. 1, Lines 15-16). The fibers are preferably formed in the range of 0.5 to 2.0 dtex in order to maintain tensile strength and control uniformity (Col. 7, Lines 41-57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the nonwoven fabrics of Pereira such that the fibers have a density in the range of 0.5 to 2.0 dtex in order to maintain tensile strength and control uniformity as taught by Shimada. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 6,001,751) in view of Fors et al. (WO 2014/076353) and Meece et al. (US 2001/0008675) as applied to claims 1 above, and further in view of Topolkaraev et al. (US 2008/0150185).
Regarding claim 13, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. 
Pereira is silent with respect to the nonwoven fabric being formed by hydroentanglement.
Topolkaraev teaches a method of forming fabrics by hydroentanglement which results in the fabrics having superior strength and reduced necking (Pg. 1, Paragraph [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the nonwoven fabrics of Pereira by the methods of hydroentanglement of Topolkaraev such that the methods result in superior strength and reduced necking. 

Response to Arguments
Applicant’s arguments/amendments, see page 4, filed 10/28/2022, with respect to the objection of claim 1 and the 35 U.S.C 112 rejections of claims 3 and 12 have been fully considered and are persuasive. The objection and rejections of 8/5/2022 has been withdrawn. 

Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
On pages 4-7, applicant argues that the combination of Pereira, Fors and Meece fails to teach the limitation of claim 1 requiring “the fiber of the first group of fibers have a first length variance being greater than a second length variance of the fiber of the second group of fibers.” In particular, applicant argues that Pereira fails to teach this limitation and the reference of Fors fails to teach this limitation in that Fig. 5 of Fors does not illustrate a first and second length variance wherein the first length variance is greater than a second length variance and rather illustrates a distribution of short and long fibers. 
The examiner first recognizes Pereira being silent with respect to the first and second length variances as required by claim 1 and indicated on page 5 of the previous office action. However, the examiner notes that this feature is taught by Fors as illustrated in figure 5 which is provided below and illustrated to show the first and second variances.

[AltContent: textbox (Second Length Variance)][AltContent: textbox (First Length Variance)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown above, Fors teaches figure 5 as being an embodiment of the taught invention (Pg. 29, Line 12) which is additionally taught to include short fibers providing high fiber content, easier processing, improved stiffness and strength and to include longer fibers for further improving the strength and stiffness while enabling higher impact and melt strength, as discussed above. Furthermore, as illustrated in figure 5, the first set of short fibers are illustrated to have a wider range of first short length fibers than the range of second longer fibers which one of ordinary skill in the art would appreciate as the variance among the fiber groups. Therefore, the examiner contends that the combination of Pereira in view of Fors teaches the limitations of claim 1 including the first group of fibers, being shorter fibers, having a greater variance than the second group of fibers, being longer fibers, such that the shorter fibers provide high fiber content, easier processing, improved stiffness and strength and the longer fibers provide strength and stiffness while enabling higher impact and melt strength as taught by Fors wherein the variance of the shorter fibers is greater than the variance of the longer fibers. Lastly, the examiner notes that the current rejection is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783